 

Exhibit 10.3

 

AMENDMENT TO

CONFIDENTIAL RETIREMENT AND CONSULTING AGREEMENT

 

This Amendment to Confidential Retirement and Consulting Agreement (this
“Amendment”) is entered into as of February 11, 2008 between KIMBALL HILL, INC.
(“Company”) and William E. Long (“Long”).

 

Company and Long are parties to the Confidential Retirement and Consulting
Agreement dated as of December 20, 2007 (the “Retirement Agreement”).  Section 5
of the Retirement Agreement provides for Long to sell and Company to purchase
all shares of common stock of the Company owned by Long, as Trustee of the
William E. Long Revocable Trust, as amended (the “Trustee”), on the terms and
conditions set forth in Section 5.  Long, individually and in his capacity as
Trustee, has expressed the wish to retain ownership of all common stock of the
Company owned by Long as Trustee and it is in the best interests of the Company
to permit Long to do so.  Accordingly, the parties wish to amend the Retirement
Agreement to delete and eliminate Section 5 of the Retirement Agreement and to
set forth Long’s agreement that he will not take any action to sell to the
Company, or to require the Company to purchase, any shares of common stock of
the Company owned by Long, individually or in his capacity as Trustee.

 

NOW, THEREFORE, In consideration of the mutual promises and agreements set forth
in this Agreement, Company and Long agree as follows:

 

1.             Effective immediately, Section 5 of the Retirement Agreement in
its entirety, including all subsections thereof, is deleted and removed from the
Retirement Agreement and all rights, duties, liabilities and obligations of,
respectively, the Company and Long, individually and in his capacity as Trustee,
under Section 5 of the Retirement Agreement are terminated and shall cease to
have any force or effect.

 

2.             Long represents and warrants that all stock options granted to
him under the Stock Option Agreement between Company and Long dated April 15,
2004, as amended by the Agreement and Amendment dated September 30, 2005 and the
Amendment to Stock Option Agreements dated August 1, 2006, respectively
(collectively, the “Stock Option Agreement”) that had not been exercised prior
to the date of the Retirement Agreement have expired and have not been exercised
by Long and that Long has no right or option to purchase any additional shares
of common stock of the Company.

 

3.             Long, individually and in his capacity as Trustee, hereby waives
any rights or options that he may have to sell to the Company or to require the
Company to purchase any shares of common stock of the Company that he,
individually or in his capacity as Trustee, may now or hereafter own or
possess.  Without limiting the generality of the foregoing, Long, individually
and in his capacity as Trustee, hereby waives any rights that he may have under
the Stock Option Agreement to require the Company to purchase any shares of
common stock of the Company that he, individually or in his capacity as Trustee,
may own or possess and agrees that he, individually or in his capacity as
Trustee, shall not take any action to require the Company to purchase any shares
of common stock of the Company that he, individually or in his capacity as
Trustee, may own or possess.

 

--------------------------------------------------------------------------------


 

4.             Long acknowledges and agrees that, in deciding to enter into this
Amendment, Long has consulted with his financial and legal advisors and has not
relied on any representations, statements, agreements, understandings, promises,
or commitments of or from the Company that are not expressly set forth in this
Agreement.

 

5.             Except as amended as set forth in this Amendment, the provisions
of the Retirement Agreement shall continue in full force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Confidential Retirement and Consulting Agreement effective as of February 11,
2008.

 

William E. Long

 

Company

 

 

 

 

 /s/ William E. Long

 

By:

 /s/ C. Kenneth Love

 

 

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

Date: February 13, 2008

 

Date: February 11, 2008

 

 

William E. Long, Trustee of the William E. Long Revocable Trust, as amended (the
“Trust”), hereby accepts and agrees to all provisions of this Amendment to
Confidential Retirement and Consulting Agreement applicable to the Trust on and
as of the day and year set forth below:

 

 

 

 

 /s/ William E. Long

 

 

 

William E. Long

 

 

 

Trustee of the William E. Long Revocable Trust, as amended

 

Date: February 13, 2008

 

 

 

 

-2-

--------------------------------------------------------------------------------